Case: 14-5049    Document: 18     Page: 1   Filed: 08/07/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   DARRYL L. COOK,
                   Plaintiff-Appellant,

                             v.

                    UNITED STATES,
                    Defendant-Appellee.
                  ______________________

                        2014-5049
                  ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:13-cv-00870-PEC, Chief Judge Patricia E.
 Campbell-Smith.
                  ______________________

                      ON MOTION
                  ______________________
                        ORDER
     In response to Darryl L. Cook’s motion to re-open his
 appeal, on July 29, 2014, this court ordered Mr. Cook to
 submit Form 6, Form 6A, and his informal brief within 30
 days of the date of that order to re-open his appeal. Mr.
 Cook has now filed a “Motion for Reconsideration, Reverse
 Dismissal,” which appears to be directed to this court’s
 July 1, 2014 dismissal order and not this court’s July 29,
 2014 order.
Case: 14-5049      Document: 18      Page: 2   Filed: 08/07/2014



 2                                                  COOK   v. US



       Upon consideration thereof,
       IT IS ORDERED THAT:
     If Mr. Cook complies with the requirements of this
 court’s July 29, 2014 order, the mandate will be recalled,
 this court’s July 1, 2014, dismissal order will be vacated,
 and this appeal will be re-opened.
                                       FOR THE COURT
                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s30